                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:19-cv-01435-DOC (GJS)                                 Date    February 27,
 No.                                                                            2019
 Title          Dontae Samuel Bond v. The People of the State of California



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                             N/A
                  Deputy Clerk                                  Court Reporter / Recorder
         Attorneys Present for Petitioner:              Attorneys Present for Respondents:
                    None present                                       None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause re: Possible Dismissal

On February 26, 2019, Petitioner filed a 28 U.S.C. § 2254 habeas petition in this District
[Dkt. 1, “Petition”]. The Court has reviewed the Petition as well as the dockets available
electronically for Petitioner’s state court criminal and appeal proceedings. See Fed. R.
Evid. 201 (permitting judicial notice of certain matters). Having completed its review,
the Court concludes that this action is subject to dismissal without prejudice pursuant to
the abstention doctrine. See, e.g., Younger v. Harris, 401 U.S. 37, 45-46 (1971).

Petitioner was convicted Los Angeles Superior Court Case No. TA139406 in 2016. He
appealed, and in an August 20, 2018 decision in Case No. B279802, the California Court
of Appeal affirmed the judgment of conviction but vacated Petitioner’s sentence and
remanded the matter to the trial court for resentencing. Petitioner filed a petition for
review, which the California Supreme Court denied on October 24, 2018, in Case No.
S251372. The remittitur issued on October 25, 2018.

Under the Younger abstention doctrine, a federal court will not intervene in a pending
state criminal proceeding absent extraordinary circumstances. See Younger, 401 U.S. at
43-54; see also, e.g., San Remo Hotel v. City and County of San Francisco, 145 F.3d
1095, 1103 (9th Cir. 1998) (“[u]nder Younger abstention, federal courts may not grant
declaratory or injunctive relief that would interfere with state criminal . . . proceedings”).
In Edelbacher v. Calderon, 160 F.3d 582 (9th Cir. 1998), the Ninth Circuit considered a


                                                                                   Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                      Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           2:19-cv-01435-DOC (GJS)                          Date    February 27,
 No.                                                                     2019
 Title          Dontae Samuel Bond v. The People of the State of California

federal habeas petition filed after conviction but while resentencing proceedings were
pending. The Ninth Circuit held that Younger abstention was required and opined that,
“[w]hen there is a pending state penalty retrial and no unusual circumstances, we decline
to depart from the general rule that a petitioner must await the outcome of the state
proceedings before commencing his federal habeas corpus action.” Id. at 582-83, 587.

The Court has reviewed the dockets available electronically for Los Angeles Superior
Court Case No. TA139406. They do not contain any indication that Petitioner’s
resentencing proceedings have as yet occurred or even been scheduled. As Petitioner
apparently had not yet been resentenced at the time the Petition was filed nor by now, his
state criminal judgment is not final for federal habeas purposes. See Burton v. Stewart,
549 U.S. 147, 156 (2007) (“‘Final judgment in a criminal case means sentence. The
sentence is the judgment.’”) (citation omitted). Once he is resentenced, Petitioner may,
or may not, decide to appeal his new sentence. Until that resentencing and any appeal (or
not) occurs, Petitioner’s state criminal case remains pending.

Given that Petitioner’s judgment is not yet “final” for federal habeas purposes, the 28
U.S.C. § 2244(d) one-year limitations period has not yet commenced running for any
federal habeas challenge he wishes to bring with respect to his state court conviction
and/or sentence. See Burton, 549 U.S. at 156 (“Burton’s limitations period did not begin
until both his conviction and sentence ‘became final by the conclusion of direct review or
the expiration of the time for seeking such review’”); see also Villaneda v. Tilton, 432
Fed. Appx. 695, 2011 WL 1770860, at *1 (9th Cir. May 10, 2011) (under Burton, the
petitioner’s limitations period did not commence until both his conviction and sentence
were final and, thus, not until after his time to appeal lapsed following resentencing);
Rashad v. Lafler, 675 F.3d 564, 568-69 (6th Cir. 2012) (for purposes of the limitations
period, the petitioner’s judgment did not become final until the conclusion of direct
review of the new sentence he received at resentencing); Scott v. Hubert, 635 F.3d 659,
666 (5th Cir. 2011) (when a conviction is affirmed on appeal but the sentence is vacated
and the case is remanded for resentencing, the judgment is not final, and the limitations
period does not commence, until the conclusion of direct review following resentencing
and/or the expiration of the time for such); Ferreira v. Secretary, Dep’t of Corr., 494


                                                                              Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                 Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case           2:19-cv-01435-DOC (GJS)                                     Date      February 27,
 No.                                                                                  2019
 Title          Dontae Samuel Bond v. The People of the State of California

F.3d 1296, 1292 (11th Cir. 2007) (same). Thus, there are no timeliness concerns here
that might affect the abstention issue. Moreover, the record is bereft of any
circumstances – much less an unusual or extraordinary one – that could compel this Court
to disregard the Younger rule in favor of proceeding on a case that has been prematurely
brought, as here.

Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend abstention in this case and dismissal of the Petition without prejudice. By no
later than March 25, 2019, Petitioner shall file a Response to this Order To Show Cause
and advise the Court whether he agrees or disagrees that abstention is required. If the
latter, he must explain why abstention is not required, including by providing evidence of
one or more unusual circumstances that would require the Court to disregard the “general
rule” requiring abstention given the procedural posture of Petitioner’s state criminal case.
Most importantly, if Petitioner, in fact, has been resentenced, he should so advise the
Court and submit documentary evidence of his resentencing.

Petitioner is cautioned that the failure to file a timely response to this Order To Show
Cause will be deemed to constitute a concession that abstention is warranted and that
this case should be dismissed without prejudice.1

IT IS SO ORDERED.




         1
                 If Petitioner concedes that abstention is required and does not wish to prepare and file the
Response required by this Order, he may expedite matters by filing a Notice of Dismissal, whether by
utilizing the attached Form CV-009 or preparing his own simple document, signed by him, in which he
states, clearly, that he is dismissing this action voluntarily and without prejudice pursuant to Rule
41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.


                                                                                          Initials of preparer _efc___
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                         Page 3 of 3
